
	

113 HR 4459 IH: Democracy Restoration Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4459
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Conyers (for himself, Ms. Brown of Florida, Mr. Clay, Mr. Cohen, Mr. Grayson, Mr. Grijalva, Mr. Gutiérrez, Mr. Honda, Ms. Jackson Lee, Mr. Jeffries, Ms. Lee of California, Mr. McGovern, Ms. Moore, Mr. Moran, Mr. Nadler, Ms. Norton, Mr. Payne, Mr. Richmond, Ms. Schakowsky, and Mr. Serrano) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To secure the Federal voting rights of persons who have been released from incarceration.
	
	
		1.Short titleThis Act may be cited as the Democracy Restoration Act of 2014.
		2.FindingsThe Congress makes the following findings:
			(1)The right to vote is the most basic constitutive act of citizenship. Regaining the right to vote
			 reintegrates individuals with criminal convictions into free society,
			 helping to enhance public safety.
			(2)Article I, section 4 of the Constitution grants Congress ultimate supervisory power over Federal
			 elections, an authority which has repeatedly been upheld by the United
			 States Supreme Court.
			(3)Basic constitutional principles of fairness and equal protection require an equal opportunity for
			 citizens of the United States to vote in Federal elections. The right to
			 vote may not be abridged or denied by the United States or by any State on
			 account of race, color, gender or previous condition of servitude. The
			 13th, 14th, 15th, 19th, 24th, and 26th Amendments to the Constitution
			 empower Congress to enact measures to protect the right to vote in Federal
			 elections. The 8th Amendment to the Constitution provides for no excessive
			 bail to be required, nor excessive fines imposed, nor cruel and unusual
			 punishments inflicted.
			(4)There are 3 areas in which discrepancies in State laws regarding criminal convictions lead to
			 unfairness:
				(A)The lack of a uniform standard for voting in Federal elections leads to an unfair disparity and
			 unequal participation in Federal elections based solely on where a person
			 lives.
				(B)Laws governing the restoration of voting rights after a criminal conviction vary throughout the
			 country and persons in some States can easily regain their voting rights
			 while in other States persons effectively lose their right to vote
			 permanently.
				(C)State disenfranchisement laws disproportionately impact racial and ethnic minorities.
				(5)Two States do not disenfranchise individuals with criminal convictions at all (Maine and Vermont),
			 but 48 States and the District of Columbia have laws that deny convicted
			 individuals the right to vote while they are in prison.
			(6)In some States disenfranchisement results from varying State laws that restrict voting while
			 individuals are under the supervision of the criminal justice system or
			 after they have completed a criminal sentence. In 35 States, convicted
			 individuals may not vote while they are on parole and 31 of those States
			 disenfranchise individuals on felony probation as well. In 11 States, a
			 conviction can result in lifetime disenfranchisement.
			(7)Several States deny the right to vote to individuals convicted of certain misdemeanors.
			(8)An estimated 5,850,000 citizens of the United States, or about 1 in 40 adults in the United States,
			 currently cannot vote as a result of a felony conviction. Of the estimated
			 5,850,000 citizens barred from voting, only 25 percent are in prison. By
			 contrast, 75 percent of the disenfranchised reside in their communities
			 while on probation or parole or after having completed their sentences.
			 Approximately 2,600,000 citizens who have completed their sentences remain
			 disenfranchised due to restrictive state laws. In 6 States (Alabama,
			 Florida, Kentucky, Mississippi, Tennessee, and Virginia) more than 7
			 percent of the total population is disenfranchised.
			(9)In those States that disenfranchise individuals who have completed their sentence, the right to
			 vote can be regained in theory, but in practice this possibility is often
			 granted in a non-uniform and potentially discriminatory manner.
			 Disenfranchised individuals must either obtain a pardon or an order from
			 the Governor or an action by the parole or pardon board, depending on the
			 offense and State. Individuals convicted of a Federal offense often have
			 additional barriers to regaining voting rights.
			(10)State disenfranchisement laws disproportionately impact racial and ethnic minorities. Approximately
			 8 percent of the African-American population, or more than 2,000,000
			 African-Americans, are disenfranchised. Given current rates of
			 incarceration, approximately 1 in 3 of the next generation of
			 African-American men will be disenfranchised at some point during their
			 lifetimes. Currently, 1 of every 13 African-Americans are rendered unable
			 to vote because of felony disenfranchisement, a rate 4 times greater than
			 non African-Americans (7.7 percent of African-Americans versus 1.8 percent
			 of non African-Americans). In 3 States (Florida, 23 percent; Kentucky, 22
			 percent; and Virginia, 20 percent) more than 1 in 5 African-Americans are
			 unable to vote because of prior convictions.
			(11)Latino citizens are disproportionately disenfranchised based upon their disproportionate
			 representation in the criminal justice system. If current incarceration
			 trends hold, 17 percent of Latino men will be incarcerated during their
			 lifetimes, in contrast to less than 6 percent of non-Latino White men.
			 When analyzing the data across 10 States, Latinos generally have
			 disproportionately higher rates of disenfranchisement compared to their
			 presence in the voting age population. In 6 out of 10 States studied in
			 2003, Latinos constitute more than 10 percent of the total number of
			 persons disenfranchised by State felony laws. In 4 States (California, 37
			 percent; New York, 34 percent; Texas, 30 percent; and Arizona, 27 percent)
			 Latinos were disenfranchised by a rate of more than 25 percent.
			(12)Disenfranchising citizens who have been convicted of a criminal offense and who are living and
			 working in the community serves no compelling State interest and hinders
			 their rehabilitation and reintegration into society.
			(13)State disenfranchisement laws can suppress electoral participation among eligible voters by
			 discouraging voting among family and community members of disenfranchised
			 persons. Future electoral participation by the children of disenfranchised
			 parents may be impacted as well.
			(14)The United States is the only Western democracy that permits the permanent denial of voting rights
			 for individuals with felony convictions.
			3.Rights of citizens
			(a)Protection of Rights To VoteThe right of an individual who is a citizen of the United States to vote in any election for
			 Federal office shall not be denied or abridged because that individual has
			 been convicted of a criminal offense unless such individual is serving a
			 felony sentence in a correctional institution or facility at the time of
			 the election.
			(b)Conditioning Use of Federal Prison Funds on Notification of Rights
				(1)In generalNo State, unit of local government, or other person may receive or use, to construct or otherwise
			 improve a prison, jail, or other place of incarceration, any Federal grant
			 amounts unless that person has in effect a program under which each
			 individual incarcerated in that person’s jurisdiction who is a citizen of
			 the United States is notified, upon release from such incarceration, of
			 that individual’s rights under this section.
				(2)Effective dateParagraph (1) shall apply with respect to fiscal year 2015 and each succeeding fiscal year.
				4.Enforcement
			(a)Attorney generalThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is
			 necessary to remedy a violation of this Act.
			(b)Private right of action
				(1)In generalA person who is aggrieved by a violation of this Act may provide written notice of the violation to
			 the chief election official of the State involved.
				(2)ReliefExcept as provided in paragraph (3), if the violation is not corrected within 90 days after receipt
			 of a notice under paragraph (1), or within 20 days after receipt of the
			 notice if the violation occurred within 120 days before the date of an
			 election for Federal office, the aggrieved person may, in a civil action,
			 obtain declaratory or injunctive relief with respect to the violation.
				(3)ExceptionIf the violation occurred within 30 days before the date of an election for Federal office, the
			 aggrieved person need not provide notice to the chief election official of
			 the State under paragraph (1) before bringing a civil action to obtain
			 declaratory or injunctive relief with respect to the violation.
				5.Notification of restoration of voting rights
			(a)State notification
				(1)NotificationOn the date determined under paragraph (2), each State shall notify in writing any individual who
			 has been convicted of a criminal offense under the law of that State that
			 such individual has the right to vote in an election for Federal office
			 pursuant to this Act and may register to vote in any such election.
				(2)Date of notification
					(A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required
			 under paragraph (1) shall be given on the date on which the individual—
						(i)is sentenced to serve only a term of probation; or
						(ii)is released from the custody of that State (other than to the custody of another State or the
			 Federal Government to serve a term of imprisonment for a felony
			 conviction).
						(B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification
			 required under paragraph (1) shall be given on the date on which such
			 individual is sentenced by a State court.
					(b)Federal notification
				(1)NotificationOn the date determined under paragraph (2), the applicable official shall notify in writing any
			 individual who has been convicted of a criminal offense under Federal law
			 that such individual has the right to vote in an election for Federal
			 office pursuant to this Act and may register to vote in any such election.
				(2)Date of notification
					(A)Felony convictionIn the case of an individual who is convicted of a felony, the notification required under
			 paragraph (1) shall be given—
						(i)in the case of an individual who is sentenced to serve only a term of probation by the Federal
			 court, on the date on which the individual is sentenced; or
						(ii)in the case of any other such individual, at any time during the 6-month period which ends on the
			 date on which the individual is released from the custody of the Bureau of
			 Prisons (unless the individual is released to the custody of a State to
			 serve a term of imprisonment for a felony conviction).
						(B)Misdemeanor convictionIn the case of an individual who has been convicted of a misdemeanor under Federal law, the
			 notification required under paragraph (1) shall be given on the date on
			 which such individual is sentenced by the Federal court.
					(3)Applicable officialFor purposes of this subsection, the applicable official is, with respect to an individual who has been convicted of a criminal offense under Federal law—
					(A)in the case of an individual who has been convicted of a misdemeanor, the Director of the Bureau of
			 Prisons;
					(B)in the case of an individual who has been convicted of a felony but sentenced to serve only a term
			 of probation, the head of the office responsible for probation and
			 pretrial services with respect to the Federal court involved; or
					(C)in the case of any other individual who has been convicted of a felony, the Director of the Bureau
			 of Prisons.
					6.DefinitionsFor purposes of this Act:
			(1)Correctional institution or facilityThe term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of
			 individuals convicted of criminal offenses, whether publicly or privately
			 operated, except that such term does not include any residential community
			 treatment center (or similar public or private facility).
			(2)ElectionThe term election means—
				(A)a general, special, primary, or runoff election;
				(B)a convention or caucus of a political party held to nominate a candidate;
				(C)a primary election held for the selection of delegates to a national nominating convention of a
			 political party; or
				(D)a primary election held for the expression of a preference for the nomination of persons for
			 election to the office of President.
				(3)Federal officeThe term Federal office means the office of President or Vice President, or of Senator or Representative in, or Delegate
			 or Resident Commissioner to, the Congress.
			(4)ProbationThe term probation means probation, imposed by a Federal, State, or local court, with or without a condition on the
			 individual involved concerning—
				(A)the individual’s freedom of movement;
				(B)the payment of damages by the individual;
				(C)periodic reporting by the individual to an officer of the court; or
				(D)supervision of the individual by an officer of the court.
				7.Relation to other laws
			(a)State Laws Relating to Voting RightsNothing in this Act shall be construed to prohibit any State from enacting any State law which
			 affords the right to vote in any election for Federal office on terms less
			 restrictive than those established by this Act.
			(b)Certain Federal ActsThe rights and remedies established by this Act are in addition to all other rights and remedies
			 provided by law, and neither rights and remedies established by this Act
			 shall supersede, restrict, or limit the application of the Voting Rights
			 Act of 1965 (42 U.S.C. 1973 et seq.) or the National Voter Registration
			 Act of 1993 (42 U.S.C. 1973–gg et seq.).
			8.Effective dateThis Act shall apply with respect to elections for Federal office held after the date of the
			 enactment of this Act.
		
